Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 1 of 7




                          EXHIBIT A
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 2 of 7
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 3 of 7
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 4 of 7
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 5 of 7
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 6 of 7
Case 3:21-cv-00514-JR   Document 7-2   Filed 05/10/21   Page 7 of 7
